Citation Nr: 1710062	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  08-19 546A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 

3. Entitlement to service connection for hepatitis B.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 RO decision that denied service connection for bilateral hearing loss, tinnitus, hepatitis B and erectile dysfunction (ED).
 
A personal hearing was held in April 2010 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

In a March 2011 decision, the Board denied service connection for ED, and remanded the issues of service connection for bilateral hearing loss, tinnitus, and hepatitis B to the Agency of Original Jurisdiction (AOJ) for additional development. The case was subsequently returned the Board.

Additional evidence was associated with the file after the last supplemental statement of the case. As the Veteran has waived initial RO review of this evidence (see February 2017 written brief by the Veteran's representative), the Board will consider it.  38 C.F.R. § 20.1304.


FINDINGS OF FACT

1. The preponderance of the competent and credible evidence shows that the Veteran's bilateral hearing loss did not manifest during active service, was not manifested to a compensable degree within the first post-service year, and is not otherwise related to service.

2. The preponderance of the competent and credible evidence shows that the Veteran's tinnitus did not manifest during active service, was not manifested to a compensable degree within the first post-service year, and is not otherwise related to service.

3.  Resolving reasonable doubt in his favor, the Veteran has hepatitis B which is attributable to service.

 
CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by the Veteran's service and may not be presumed to have been so incurred or aggravated. 38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  Tinnitus was not incurred in or aggravated by the Veteran's service and may not be presumed to have been so incurred or aggravated. 38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The requirements for establishing service connection for hepatitis B have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist a claimant in the development of a claim. VA's duty to notify was satisfied by letters in January and February 2007. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, post-service private and VA medical records, and VA examination reports. The Veteran was afforded a hearing before the Board and a copy of the transcript is of record. There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary. Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016). 

With regard to the hepatitis claim, to the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this issue given the fully favorable nature of the Board's decision.

With regard to the claims of service connection for hearing loss and tinnitus, the Veteran's representative has contended that the December 2012 VA examination is inadequate. The representative asserted that the opinion was inadequate with regard to tinnitus as the examiner based the opinion on the absence of formal documentation, and that the opinion was inadequate with regard to hearing loss as it was premised on normal hearing test results at the time of discharge. The Board finds that these arguments are unavailing, and that that the December 2012 VA examination is adequate and probative for VA purposes because the examiner relied on sufficient facts and data, considered the Veteran's history of noise exposure during and after service as well as on the findings in service, provided adequate rationales for the opinions rendered, and there is no reason to believe that the examiner did not reliably apply scientific principles to the facts and data. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Moreover, as discussed below, the Board finds that the Veteran's highly inconsistent reported history regarding the date of onset of his hearing loss and tinnitus render his statements incredible.

The Board also notes that actions requested in the prior remand have been undertaken. Additional VA medical examinations and opinions have been obtained as to the claims on appeal. Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary. See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues decided herein is available and not part of the claims file. See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

Service Connection 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d). 

Certain diseases like sensorineural hearing loss, tinnitus, and other organic diseases of the nervous system are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service. This presumption, however, is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303 (b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303 (b). Sensorineural hearing loss and tinnitus, as organic diseases of the nervous system, are considered to be chronic diseases under C.F.R. § 3.309 (a). See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154 (b) and its implementing regulation, 38 C.F.R. § 3.304 (d), are applicable. This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence. If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service. Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary. 38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (d). However, section 1154(b) serves only to lighten the evidentiary requirement for showing service incurrence of an injury or disease. To establish service connection, there must still be evidence of a current disability and a causal relationship between the current disability and the combat injury. See Shedden, supra.

Hearing Loss and Tinnitus

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385; see also McKinney v. McDonald, 28 Vet. App. 15 (2016) (holding that a minimum degree of hearing loss is a prerequisite for entitlement to service connection, and that a change in hearing as a result of service is a disability if it exceeds the levels specified in 38 C.F.R. § 3.385). 

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA compensation purposes (i.e., under 38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes. Hensley v. Brown, 5 Vet. App. 155 (1993). To establish entitlement to service connection, it is not required that a hearing loss disability by these standards of 38 C.F.R. § 3.385 be demonstrated during service, including at time of separation, although a hearing loss disability by these standards must be currently present, and service connection is possible if this current hearing loss disability can be adequately linked to service. Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155   (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)). 

The results of the Veteran's December 2012 VA audiological examination confirm that he has sufficient hearing loss in each ear to be considered a disability according to the requirements of 38 C.F.R. § 3.385. Tinnitus was also diagnosed at that examination. The question remaining is whether his current bilateral hearing loss disability and tinnitus are related to service.

The Veteran contends that his current bilateral hearing loss and tinnitus were caused by exposure to acoustic trauma during combat service in Vietnam. 

The Veteran's service personnel records reflect that he served in the U.S. Army in an artillery unit, and his primary military occupational specialty (MOS) was 13B40 F/A crewman. He served in Vietnam from August 1965 to August 1966, at which time he was a cannoneer. The Board concedes that the Veteran had noise exposure during his combat service.

Service department audiometric readings prior to January 1, 1967 must be converted from American Standards Association (ASA) units to International Standards Organization-American National Standards Institute (ISO-ANSI) units.  
In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:
 
Hertz
250
500
1000
2000
3000
4000
6000
8000
add
15
15
10
10
10
5
10
10

Therefore, in this case, the ASA units have been converted to ISO-ANSI units and are represented by the figures in parentheses below. Audiometric testing on entrance medical examination in July 1964 revealed right ear decibel thresholds of 5 (20), 0 (10), 0 (10), and 0 (5), and left ear decibel thresholds of 10 (25), 10 (20), -5 (5) and -5 (0), at the respective frequencies of 500, 1000, 2000, and 4000 hertz. 

The Veteran had an in-service separation audiological evaluation in May 1967, at which time auditory thresholds were recorded. However, because it is unclear whether such thresholds were recorded in using ASA units or ISO-ANSI units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal. As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.
 
Audiometric testing on separation examination in May 1967 revealed right ear decibel thresholds of 5(20), 5(15), 5(15), and 5(10), and left ear decibel thresholds of 5(20), 5(15), 5(15), and 5(10) at the respective frequencies of 500, 1000, 2000, and 4000 hertz. The Veteran's physical profile (PULHES) included E-1 (normal) for the ears. In a May 1967 report of medical history, the Veteran denied a history of ear trouble or hearing loss. Service treatment records are negative for complaints or treatment of hearing loss or tinnitus.  

VA treatment records dated in 2003 and 2004 are negative for complaints or treatment of hearing loss or tinnitus, although the Veteran complained of several other medical problems. VA treatment notes dated in November 2003 reflect that the Veteran reported that after separation from service, he was an assembly worker for 13 years as a machinist at International Harvester. In April 2004, he reported that he drove a truck for a living for 14 years, and last drove in 2002. 

Post-service medical records are negative for complaints or treatment of hearing loss or tinnitus until December 2004. A December 2004 VA outpatient treatment record reflects that the Veteran complained of difficulty hearing. On examination, his left ear was impacted with cerumen, and he was given ear drops to remove the wax. In February 2005, he complained of hearing loss in the left ear was diagnosed with hearing loss and wax in the left ear. A consult was planned.
A March 2005 otolaryngology note reflects that that the Veteran was seen for evaluation of slowly progressive hearing loss in both ears, left worse than right. He also reported intermittent non pulsatile tinnitus. The diagnostic impression was suspected sensorineural hearing loss, and left cerumen impaction. An April 2005 audiology consult reflects that the Veteran complained of bilateral hearing loss, left worse than right. He reported a history of military and occupational noise exposure with intermittent use of hearing protection. He reported intermittent ringing tinnitus of the left ear that occurred for a few minutes or less concurrently with blackouts when he stood quickly. The tinnitus began about three years ago and occurred once a month. The diagnostic assessment was asymmetric hearing sensitivity. In the right ear, there was normal hearing sensitivity from 250 to 2000 hertz, sloping to mild sensorineural hearing loss from 4000 to 8000 hertz, and in the left ear, there was normal hearing sensitivity from 250 to 1000 hertz, and mild sloping to severe essentially sensorineural hearing loss from 2000 to 8000 hertz.

A June 2005 VA otolaryngology note reflects that the Veteran reported a history of asymmetric hearing loss for many years, and denied tinnitus. The pertinent diagnostic impression was asymmetric hearing loss.

A VA audiological examination was conducted in June 2007. The Veteran reported that he served in the field artillery in service, including combat service in Vietnam, with exposure to military noise from artillery, grenades and gunfire. He also reported a history of occupational noise exposure as a factory worker for 13 years with consistent use of hearing protection, and recreational noise exposure from hunting and power tools without the use of hearing protection. He also reported a history of familial hearing loss (mother and father with age). He complained of a gradual decline in hearing bilaterally that he first noticed in 1967 following separation from service. He also complained of constant bilateral tinnitus that he first noticed soon after a hearing evaluation in April 2005. After obtaining a medical history from the Veteran and conducting a physical examination, a VA audiologist indicated that the Veteran's audiological findings were inconsistent as his speech recognition thresholds were in poor agreement with puretone results despite repeated reinstruction. The examiner noted that the Veteran had normal hearing bilaterally on examination in service in July 1964 and May 1967. Ultimately, the examiner reported that the results of the June 2007 examination were not adequate for rating purposes and did not offer an opinion as to the etiology of the Veteran's hearing loss and tinnitus, and stated that repeat audiologic testing was necessary to determine his current hearing sensitivity. 

A November 2009 VA audiology consult reflects that the Veteran had normal hearing sensitivity in the right ear from 250 to 3000 hertz sloping to mild sensorineural hearing loss at 4000 to 8000 hertz, and his word recognition abilities were good. In the left ear, he had normal hearing sensitivity from 250 to 1000 hertz, sloping to severe sensorineural hearing loss at 8000 hertz. His word recognition abilities were good. He was offered hearing aids for his left ear but declined. He also complained of tinnitus.

During his April 2010 BVA hearing, the Veteran stated that he was exposed to loud noises as a gunner during combat service, without hearing protection. He testified that he first noticed that his hearing was becoming defective in the last 10 years, and said he started hearing ringing in his ears continuously. When asked if he noticed any changes in his hearing or ringing in his ears during service, he said he could not answer that question. He also testified that within a year after separation from service, i.e., in 1968, his family told him that they noticed his hearing had decreased since prior to service. He stated that he first sought treatment for hearing problems in 2005, at a VA facility. He said that after service he was not exposed to loud noises due to his occupational or recreational activities. He said he did not work in a manufacturing job involving loud noise. The Veteran testified that he had put forth his best effort during his June 2007 VA examination and that he felt the inconsistent test results were due to problems with the audiologic equipment. 

A VA examination was performed in September 2011, and the claims file was reviewed. The examiner discussed the prior examination report with the Veteran, who stated his history was incorrectly reported at the prior examination. He said that his tinnitus began in service, not in 2005 as stated in the report. He also said he never hunted, and his occupation was not consistently noisy. He said he noticed bilateral progressive hearing loss, which began just after service. He reported noise exposure from artillery, bombs, and gunfire during service, without hearing protection. He denied any history of occupational or recreational noise exposure. The Veteran reported constant bilateral ringing in his ears, and said it began in service following military noise exposure. The examiner stated that the audiologic findings were inconsistent. Speech reception threshold (SRT) and three frequency pure-tone average were in questionable agreement for the right ear and in poor agreement for the left ear. SRT was 25 decibels hearing level bilaterally. Three frequency pure-tone average, was 36 decibels for the right ear and 38 decibels for the left ear. Tympanogram for the right ear was type Ad, indicating hyper-compliance. Tympanogram for the left ear was type A, indicating normal middle ear function. Ipsilateral left and contralateral right acoustic reflexes were absent (500-4000Hz). Acoustic reflexes could not be assessed with probe in the right ear, due to excessive artifact. The examiner stated that due to inconsistent responses by the Veteran during the audiometric evaluation, the reported test results were not considered reliable and did not provide an accurate representation of current hearing sensitivity. Due to the inconsistent test results, an opinion regarding his complaint of tinnitus could not be offered at this time. 

On VA examination in December 2012, audiometric testing was conducted and a current bilateral hearing loss disability was demonstrated. The diagnosis was bilateral sensorineural hearing loss. The examiner opined that the Veteran's hearing loss was not at least as likely as not (50% probability or greater) caused by or a result of an event in military service. The rationale for the opinion was that his hearing was normal at induction in 1964 and at separation in 1967 bilaterally without a significant threshold shift in hearing. Moreover, the Veteran denied a history of ear infections, otologic surgery, otalgia, otorrhea, head trauma, vertigo, and a family history of hearing loss. Military noise exposure included artillery attached to infantry (howitzers, gunner on howitzers, 105s, 102s, grenades, incoming mortars) without hearing protection. Occupational noise exposure included factory (International Harvester) work for 13 years as a janitor and machine operator with hearing protection and a truck driver (18 wheeler) for 15 years. Veteran denied a history of recreational noise exposure. Handheld tympanograms were hypercompliant, type Ad in the right ear and normal, type A, in the left ear. Acoustic reflexes could not be assessed at this time. 

The Veteran reported constant ringing tinnitus bilaterally since service without a precipitating event or specific circumstance of onset. The examiner opined that the Veteran's tinnitus was less likely than not (less than 50% probability) caused by or a result of military noise exposure. The rationale was that his hearing was normal at induction in 1964 and at separation in 1967 bilaterally without a significant threshold shift in hearing. The examiner noted that the claims file was silent for complaints of tinnitus. The Veteran was discharged from service in 1967 with normal hearing, and had occupational noise exposure after service. The examiner opined that the complaint of tinnitus was too remote from the time of service to be considered service-related. 

Throughout this appeal, the Veteran has consistently asserted that his bilateral hearing loss and tinnitus are related to service. He is certainly competent to say he began having hearing difficulty and tinnitus while in service, since this is within the realm of lay experience. 38 C.F.R. § 3.159 (a)(2). See also Jandreau, supra; Davidson, supra; Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995)). However, the Board must determine if these statements are also credible.

The Board concedes the Veteran's in-service acoustic trauma, based on his demonstrated combat service during his period of active duty. However, after a review of all of the evidence of record, the Board finds that there is no competent and credible evidence linking the current bilateral hearing loss and tinnitus to a verified period of active service.

The post-service medical evidence does not reflect any complaints or treatment related to hearing loss or tinnitus for approximately 40 years following the conclusion of his service. And while it is true he need not have received continuous treatment for his hearing loss and tinnitus during those many intervening years after the conclusion of his service up to the present, only persistent or recurrent symptoms, the absence of any intervening complaints or findings related to this disability for so long after service is a factor weighing against continuity of symptomatology. 38 C.F.R. § 3.303 (b). See also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran had failed to account for lengthy time period between service and initial symptoms of disability). 

The Veteran did not claim that he incurred bilateral hearing loss and tinnitus during active duty until filing his current VA disability compensation claim. The Board finds, however, that his previous more contemporaneous histories, including during service, and his previous statements made for treatment purposes are of greater probative weight. See Pond v. West, 12 Vet. App. 341 (1999).
The Veteran has made multiple conflicting statements as to the date of onset of his hearing loss and tinnitus symptoms, and the Board finds that his current statements as to continuous hearing loss and tinnitus symptoms are not credible, particularly when compared to his prior statements made to medical providers. Moreover, the Veteran has made conflicting statements regarding his occupational noise exposure after service, which reduces his credibility in this regard. These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of hearing loss and tinnitus symptomatology since service. See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence). The Board finds that the Veteran was exposed to acoustic trauma after service while working as a machinist on an assembly line for 13 years.

Here, after reviewing all the relevant lay and medical evidence, the Board finds that the weight of this evidence (the most probative of it) indicates the Veteran has not experienced continuous hearing loss or tinnitus symptoms since service.

The medical evidence of record weighs against the finding of a nexus. The Board finds that a hearing loss disability (under 38 C.F.R. § 3.385) was not demonstrated in either ear on separation audiometric examination. The first objective evidence of hearing loss is shown in 2005.

The Board finds that the September 2012 medical opinion constitutes probative evidence against the Veteran's claims. It is based on current examination results and a review of the medical record. The examiner explained the opinion with references to the Veteran's active duty and post-service medical and occupational history, and in-service and post-service noise exposure. This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale. See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"). See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion). The VA examiners sufficiently discussed the underlying medical rationale of the opinions, which, rather than mere review of the claims file, is more so where the probative value of the opinions is derived. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Green v. Derwinski, 1 Vet. App. 121 (1991). The VA medical opinions show that the examiner reviewed the Veteran's claims file, including his service treatment records. She set forth the relevant history, the Veteran's subjective complaints, and the examination results.

Finally, the Board notes that there is no competent evidence of record linking the current bilateral hearing loss and tinnitus to service, and no evidence of sensorineural hearing loss or tinnitus manifested to a compensable degree within the first year after separation from active duty. 

Additionally, while the Veteran may sincerely believe that his current hearing loss and tinnitus are related to service, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions. Although lay persons are competent to provide opinions on some medical issues, the specific issues in this case (whether the Veteran's hearing loss and tinnitus are related to active duty) fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). As a result, the Veteran's assertions cannot constitute competent medical evidence in support of these claims.

The Board gives greater weight to the medical opinion of the December 2012 VA examiner, who concluded that it is less likely than not that the Veteran's bilateral hearing loss and tinnitus are related to service. 

There is no credible or probative evidence of record to suggest that the Veteran's bilateral hearing loss and tinnitus began in service or has continued to the present. Based on the foregoing, the Board finds that the preponderance of the competent and credible evidence weighs against the Veteran's claims, and service connection for bilateral hearing loss and tinnitus is not warranted on either a direct or presumptive basis. As the preponderance of the evidence is against the claims for service connection for bilateral hearing loss and tinnitus, the claims must be denied. See Alemany, 9 Vet. App. 518 (1996).

Hepatitis

In regards to his hepatitis B claim, the appellant asserts that he contracted this disorder when either undergoing a hernia operation during service or when he was exposed to blood during combat in service.    

A review of the evidence reflects that the Veteran has been diagnosed with chronic hepatitis B, as demonstrated on VA examination in December 2012. Consequently, the determinative issue is whether or not this disability is attributable to his military service. 

Service treatment records reflect that the Veteran underwent a right herniorrhaphy in August 1966. Service treatment records do not reflect that he had a blood transfusion during this surgery. In February 1966, September 1966, January 1967 and June 1967 he was diagnosed with a sexually transmitted disease (STD). On separation medical examination in May 1967, the Veteran's abdomen and viscera were normal. In a May 1967 report of medical history, the Veteran reported a history of venereal disease, and denied a history of stomach, liver or intestinal trouble, or jaundice. In a June 1967 statement, the Veteran said that there had been no change in his medical condition since his separation examination. 

Service personnel records reflect that the Veteran had combat service in Vietnam.

In a July 2004 stressor statement, the Veteran said he saw the remains of a Vietcong soldier after they shot at him all night, and his body was torn apart. He also described other incidents in which he saw people killed in Vietnam.

In an August 2004 letter, a Vet Center therapist stated that the Veteran reported that during service in Vietnam, he retrieved a Vietcong body that was torn apart after being shot at.

Post-service medical records are negative for hepatitis until 2006. A late November 2006 psychiatry attending note completed by a M.D. reflects that the Veteran was noted to be hepatitis B surface antigen positive and was informed about this at the current visit. The physician stated that STDs were not a focus of treatment although recent exposure to hepatitis B was implied in the available lab data at this time (positive for surface antigen, negative for core antibody as of October 24, 2006). The physician indicated that the Veteran had hepatitis B seropositivity.

In a November 2006 claim, the Veteran stated that he had a blood transfusion during his hernia operation during service. He said he "also retrieved dead bodies and was exposed that way."

A December 2006 VA outpatient treatment record reflects that the Veteran reported that he had a prior surgical history of hernia surgery, and an appendectomy in 1980. A January 2007 VA gastroenterology consult reflects that the Veteran was seen for evaluation of abnormal liver function tests and hepatomegaly shown on ultrasound. It was noted that he had been in the drug rehabilitation program for four to five years. He previously used cocaine but denied intravenous (IV) drug use. The diagnosis was chronic hepatitis B infection.

On VA examination in June 2007, the Veteran reported that he had herniorrhaphy for hernia repair during service in 1966. He was diagnosed with hepatitis B in October 2006 at a VA facility. Regarding risk factors, there was no history of occupational blood exposure. He denied any IV drug use, but did have a history of substance abuse. He stated he never used IV drugs and never shared needles. He stated that he was in drug rehabilitation in October 2006 and that was when the diagnosis was made of being hepatitis B positive. He also had a history of alcohol abuse. He started drinking in 1968. At night, he would have one to two beers every day and on the weekends he drank three to four Crown Royal per day. He stated that in 1984, he was charged with DUI and that was when he stopped drinking. The examiner indicated that the service treatment records were reviewed and he did not see any mention of a blood transfusion, and the Veteran said that he did not know if he had a blood transfusion in 1966 during that surgery. He had an ultrasound done in December 2006 which showed mild-to-moderate hepatomegaly, changes in moderate degree, hepatic parenchymal disease, possibly including some degree of fatty infiltration, and no definite focal lesion or ductal dilatation in the liver. 

The VA examiner stated that diagnostic tests showed that in October 2006, he had a hepatitis B surface antigen positive, as well as in December 2006. The examiner stated that in October 2006 he had an alkaline phosphatase of 128 which was within normal limits, an AST of 67 which was elevated, and an ALT of 93, which was also elevated. The examiner noted that previously, an old lab test in March 2005 showed that alkaline phosphatase was normal at 77, an AST of 15, and ALT of 32. The diagnoses were substance abuse and chronic hepatitis B. The examiner stated that regarding the risk factors, as far as the medical evidence at this time, there, was no documentation of a blood transfusion given in the service or any other risk factors. The examiner opined based on the above, that it is less likely than not that the Veteran's chronic viral hepatitis B diagnosed in November 2006 was related to the Veteran's in-service surgical procedure for hernia repair in August 1966. 

A November 2007 VA gastroenterology note reflects that the Veteran had a history of hepatitis B and drug abuse. He admitted to unprotected sex, but denied IV drug use and denied blood treatment. He was never hospitalized for hepatitis. He gave a history of drug abuse since 1985. He was status post inguinal hernia surgery and status post appendectomy. He had no family history of liver disease. The Veteran reported that he last used cocaine in October and said he never drank alcohol. A December 2006 liver ultrasound showed mild to moderate hepatomegaly. The diagnostic assessment was history of hepatitis B and drug abuse. He had hepatitis B antigen negative and high viral load with fluctuating liver function tests. 

At his April 2010 Board hearing, when asked if there were any incidents during service in which he was splashed with blood, the Veteran testified that he had a hernia operation during service in Vietnam. He stated that he was not shot or injured during service in Vietnam. He testified that the hernia surgery was the only time he was exposed to any blood during service. See hearing transcript at page 16. He said he did not recall if he received a blood transfusion during his hernia operation. He also stated that during service in Vietnam, although he was in an artillery unit, he was attached to an infantry unit, and though he was not directly covered with blood, he was in combat where blood was shed by other troops. He also stated that it was possible that other patients' blood was splattered on him during his hernia surgery. He said he first learned he had a hepatitis B infection when it was diagnosed on a laboratory test, and it had never been treated.

The Board previously remanded this claim for another VA medical opinion, because the June 2007 examiner failed to address the Veteran's assertions of being exposed to blood during his period of combat. 

On VA examination in September 2011, the examiner stated that the claims file was reviewed. The examiner summarized current laboratory tests and radiology studies, and stated that presently, the Veteran was essentially asymptomatic with regard to his liver. In discussing the origin of his hepatitis B, the Veteran confirmed his history given at the prior examination. He reported that he had only one operative event in his life, a herniorrhaphy during service. He did not know if he was given blood transfusions or not. The examiner indicated that there was no record of blood transfusions available at the time of this examination. Other than that surgery, he had no other blood transfusion. He had a history of substance abuse, which was predominantly smoking cocaine. He denied ever having used or shared needles at any time in his life. He had no known contacts with people with hepatitis and no other known exposures. The examiner diagnosed chronic hepatitis B infection. The examiner indicated that generally, uncomplicated herniorrhaphies do not require blood transfusions. In the absence of a record documenting a blood transfusion during his military service, the examiner opined that it is less likely than not that his hepatitis B was related to the surgery he had in the military. There were no other known exposures during his military career. 

On VA examination in December 2012, the examiner indicated that the claims file was reviewed. The diagnosis was hepatitis B, diagnosed in 2005. There was no history of blood transfusion. He had right inguinal hernia repair in Vietnam in 1965, and the operation went well. He had no history of working with blood or exposure to blood in service. He smoked cocaine for many years, and denied IV drug abuse. He had no tattoos, and no history of hemodialysis. He reported a history of sex with prostitutes in Vietnam, and denied excessive sex with women after service. The examiner noted that the Veteran had no current signs or symptoms of the disease. The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness. The rationale was that the Veteran had no blood transfusion in service, no exposure to blood during combat in service such as carrying wounded, bleeding bodies in service. He once carried a dead body that was wounded and covered with blood. There is no evidence that he had blood on himself that caused Hepatitis B. He had no tattoos, no dialysis and no excessive sexual encounters that caused hepatitis B. Most Hepatitis B occurs with exposure to contaminated needles or in families infected with Hepatitis B. He concluded that the exact cause of Veteran's Hepatitis B remained undetermined. 

In February 2017, the Veteran's representative contended that the Veteran had reported in-service risk factors including exposure to blood in combat. VA's examiner has conceded that he was exposed to a body with blood, but declared that after carrying the body the Veteran was not covered in blood. The examiner has not explained why this is a relevant measurement tool, since the supposed risk of transmission would be to the Veteran's skin (i.e., his hands while carrying the body) and not to his clothes. The representative contended that the VA examiner could not totally rule out the blood exposure in combat.

The Board acknowledges that the Veteran served in combat, and thus, the provisions of 38 U.S.C.A. § 1154 (b) apply, and the Board finds that his lay statements of exposure to blood during his combat service are consistent with the circumstances of his service. However, throughout the pendency of the appeal, the Veteran has made conflicting statements regarding his exposure to blood in service and afterward, which reduces the credibility of his statements. For example, in July 2004, he said he merely saw the body of a Vietcong soldier that was torn apart, while in subsequent statements he reported carrying the body and being exposed to blood. At his April 2010 Board hearing, he testified that he served in combat, but was not directly covered with blood. 

He has stated that he is unsure if he received a blood transfusion during his documented in-service herniorrhaphy. And although he told VA examiners that his only surgery was the in-service herniorrhaphy, VA outpatient treatment records show that he told several other medical providers that he had a post-service appendectomy. 

Evidence weighing against the claim includes a November 2006 psychiatry attending note completed by a M.D., which reflects the physician's opinion that recent exposure to hepatitis B was implied in the available lab data (positive for surface antigen, negative for core antibody as of October 24, 2006). The June 2007 VA examiner opined that it was less likely than not that the Veteran's chronic viral hepatitis B diagnosed in November 2006 was related to the Veteran's in-service surgical procedure for hernia repair in August 1966, but did not provide an opinion as to the relationship between hepatitis B and the Veteran's other reported risk factors. The September 2011 VA examiner also provided a negative opinion, stated that the Veteran had no other known exposures (other than the surgery), and did not consider the Veteran's other reported risk factors, which reduces the probative value of the opinion.

A November 2007 VA gastroenterology note reflects that the Veteran admitted to a history of unprotected sex, but denied IV drug use and denied blood treatment. Records show that the Veteran has reported high-risk sexual activity in service, and service treatment records show that he was treated for STDs in service. The December 2012 VA examiner provided a somewhat conflicting medical opinion.  The examiner noted the Veteran's reports of unprotected sex in service but then stated that he had no excessive sexual encounters that caused hepatitis B. The examiner conceded that the Veteran was exposed to blood from a dead body in service based on the Veteran's report, but provided a negative medical opinion. Finally, the examiner concluded that the exact cause of Veteran's Hepatitis B remained undetermined. 

While there is some medical evidence against the claim, and the Veteran's account of the events in question have varied over time, the Board finds that the evidence is at least in equipoise as to whether the Veteran suffers from hepatitis B as a result of his active military service, and the benefit of the doubt rule will therefore be applied. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996). Accordingly, after resolving all doubt in the Veteran's favor, the Board finds that the balance of positive and negative evidence is in relative equipoise as to whether the Veteran's current hepatitis B is related to service, and service connection is granted. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for hepatitis B is granted.




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


